Citation Nr: 1613781	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for right hand peripheral neuropathy.2617368

2.  Entitlement to a rating higher than 20 percent for left hand peripheral neuropathy.

3.  Entitlement to a rating higher than 10 percent for peripheral diabetic neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for peripheral diabetic neuropathy of the left lower extremity.

5.  Entitlement to a rating higher than 10 percent for coronary artery disease.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013 and December 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The claim for entitlement to a rating higher than 10 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by no more than moderate incomplete paralysis of the median nerve. 
 
2.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by no more than moderate incomplete paralysis of the median nerve. 

3.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve. 
 
4.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve. 

5.  The combined effects of the Veteran's service connected disabilities as likely as not preclude gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015). 
 
 2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015). 

3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8650, 8520 (2015).
 
4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8650, 8520 (2015).

5.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in September 2012.  The claims herein decided were last  readjudicated in February 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to his symptomatology and treatment history for the disabilities on appeal as well as the impact of his disabilities on employment.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings for Neuropathy

Service connection for peripheral diabetic neuropathy of the upper extremities    was established in 2004.  The instant claim for an increased rating was filed in August 2012.  Service connection for peripheral diabetic neuropathy of the lower extremities was established in the rating decision on appeal, effective the August 10, 2012 date of claim.

In statements and at his hearing, the Veteran asserted that his service connected peripheral neuropathy affecting both upper and lower extremities are more disabling than currently evaluated.  He described constant pain and burning in both hands, as well as loss of strength and dexterity.  Specifically, he reported difficulty buttoning his shirts, opening jars, and shuffling cards.  Pertaining to the lower extremities, he endorsed constant pain, burning and numbness in his feet.  He also noted that his foot would drag and cause him to stumble.  

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120. 

Throughout the appeal, the Veteran's right hand peripheral neuropathy has been rated as 30 percent disabling, the left hand peripheral neuropathy has been rated as 20 percent disabling under Diagnostic Code 8515.  Diagnostic Code 8515 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve on either the major or minor side; for moderate incomplete paralysis, an evaluation of 30 percent for the major side and 20 percent for the minor side        is warranted; for severe incomplete paralysis, an evaluation of 50 percent for        the major side and 40 percent for the minor side is warranted; and for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers  more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete    and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances an evaluation of 70 percent for the major side and 60 percent for the minor side is warranted.  38 C.F.R. § 4.124a, at Diagnostic Code 8515.

Throughout the appeal, the Veteran's peripheral diabetic neuropathy of the right  and left lower extremities have been assigned separate 10 percent disability ratings under Diagnostic Code 8620 for neuritis.  Diagnostic Code 8620, neuritis of the sciatic nerve, is rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in September 2012, the examiner noted moderate intermittent pain, numbness and paresthesias and/or dysesthesias in all four extremities.  Muscle strength was 5/5 throughout.  Pinch thumb right and left was 4/5.  Deep tendon reflexes were all normal.  Light touch/monofilament testing results in the upper right and left extremities were decreased in the forearm and absent in the fingers, bilaterally.  Light touch/monofilament testing results in the lower right and left extremities were decreased in the ankles and absent in the toes, bilaterally.  Grasp was decreased.  Sense of position was normal in all four extremities.  Vibration sensation and cold sensation was normal in the upper extremities and absent in the lower extremities.  There was no muscle atrophy.  Trophic changes were noted in both lower extremities with loss of hair and thin and shiny skin below mid-calf bilaterally.  The examiner found no specific nerve impairment.  Reportedly, the Veteran was unable to walk more than 10 minutes due to numbness and pain in    the feet.  

In an addendum report in January 2013, the examiner noted that multilevel degenerative disk disease of the lumbar spine with both central and lateral        nerve root compression was noted.  There was L5-S1 nerve root on the left side compressed with a bulging disk, with right side L2-3 involvement.  After the Veteran was administered an epidural injection, a clinician in December 2012 indicated that his burning symptoms were alleviated and he was able to sleep without pain.  The VA physician found that the Veteran suffered from mild incomplete paralysis of the median nerve in the upper extremities bilaterally,         as well as mild incomplete paralysis of the sciatic nerve in the lower extremities bilaterally.  The VA physician opined that the severity of the lower extremity symptoms were most likely a combination of his diabetic peripheral neuropathy  and radicular symptoms from the non-service connected back condition.  The physician determined that tingling and numbness in the feet would be the only symptoms related to your diabetic peripheral neuropathy and the rest of the symptoms were related to the radiculopathy from the back condition.

On VA examination in January 2015, the Veteran complained of numbness, burning, and pins and needles sensations in his feet and lower legs, extending to  the level of the knees.  He felt that his symptoms were progressing.  He had been prescribed Gabapentin.  The Veteran also endorsed pain, numbness, tingling, and burning in    the hands.  He described inability to hold a cup of coffee with one hand.  The Veteran is right hand dominant.  On examination, the examiner noted mild intermittent pain (usually dull) in all extremities.  There were moderate paresthesias and/or dysesthesias in all four extremities, mild numbness in the     upper extremities and moderate in the lower extremities.  Muscle strength was 5/5 throughout.  Pinch thumb right and left was 4/5.  Deep tendon reflexes were 2+ except in the ankles where it was 1+.  Light touch/monofilament testing results in the right and left forearm were decreased and absent in the fingers, bilaterally.  Light touch/monofilament testing results in the right and left ankles was also decreased and absent in the toes, bilaterally.  Position sense was normal.    Vibration sensation was decreased in the upper extremities and absent in the    lower extremities.  Cold sensation was normal in the upper extremities and absent in the lower extremities.  There was no muscle atrophy.  Trophic changes were present as there was loss of hair and thin and shiny skin below mid-calf, bilaterally.  The examiner determined that the Veteran was unable to walk more than 15 minutes due peripheral neuropathy.  The examiner diagnosed mild incomplete paralysis of   the median nerve, bilaterally, and mild incomplete paralysis of the sciatic nerve, bilaterally.

1. Peripheral neuropathy of the right and left upper extremities

The Board finds that the Veteran does not have severe incomplete paralysis of the right (major) or left (minor) median nerves to warrant an increased 50 percent rating or 40 percent rating under Diagnostic Code 8515 for any period.  See 38 C.F.R. § 4.124a. 

Throughout the appeal peripheral neuropathy in the upper extremities has been manifested by numbness, tingling, burning sensation in the hands, moderate paresthesias and mild or moderate intermittent pain.  Light touch/monofilament testing results in the right and left upper extremities were decreased in the forearm and absent in the fingers, bilaterally, and his grasp was decreased.  However, muscle strength was normal.  Deep tendon reflexes were all normal.  Sense of position was normal.  Vibration sensation was decreased and cold sensation        was normal.  There was no muscle atrophy or trophic changes.  Significantly,       the examiners have found that the Veteran suffered from mild incomplete paralysis of the median nerves, bilaterally.  

The Board finds that symptoms present in the upper extremities are primarily   sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory in both the upper extremities, service-connected peripheral neuropathy of the right and left upper extremities is no more than moderate in degree and does not more nearly approximate a rating based on severe incomplete paralysis of the median nerves.

The Board also notes that on VA examination in January 2015 and at his hearing, the Veteran described difficulty with handgrip tasks and hand dexterity.  However, given the overall symptomatology described above, the Board finds that an evaluation in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity is not warranted under Diagnostic Code 8515 for peripheral neuropathy in either the right or left upper extremities.  Because the preponderance of the evidence is against the claims for an increased rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board observes that the severity of the Veteran's symptomatology in his left and right upper extremities have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 20 and 30 percent disability ratings assigned under Diagnostic Codes 8515.

In sum, the preponderance of the evidence is against a finding that the level of disability due to neuropathy is greater than moderate in light of findings of mild disability with only reduced sensation.

2. Peripheral neuropathy of the right and left lower extremities

After review of the evidence, the Board finds that the criteria for higher ratings for his right and left lower extremities have not been met.  

The Veteran complained of numbness, tingling, burning sensation in the feet, paresthesias and constant pain.  Reportedly, at times his foot would drag and       cause him to stumble.  However, in January 2013, a VA physician noted multilevel degenerative disk disease with radiculopathy to the lower extremities, and determined that tingling and numbness in the feet would be the only symptoms attributable to diabetic peripheral neuropathy and the rest of the symptoms were related to the radiculopathy from the non-service connected back condition.  In this regard, the physician noted that treatment with epidural injections in the back relieved symptoms of burning and pain in the Veteran's feet.  The use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is    to be avoided.  38 C.F.R. § 4.14.  Both the 2013 VA examiner and the 2015 VA examiner found the Veteran's peripheral neuropathy resulted in mild incomplete paralysis of the sciatic nerve.  There was no muscle atrophy and muscle strength was 5/5 throughout.    

Accordingly, the preponderance of the competent and probative evidence reflects no worse than mild incomplete paralysis in the lower extremities, and ratings in excess of 10 percent are not warranted.  

The Board has also considered whether the Veteran's peripheral neuropathy of the upper and lower extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for nerve disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Moreover, the evidence does not show that the Veteran's neuropathy of the lower and upper extremities has resulted in marked interference with employment or any hospitalization during the course of the claims.  Consequently, referral for extraschedular consideration is not warranted.  As the rating criteria are therefore adequate to evaluate the Veteran's disabilities, referral for consideration of an extraschedular rating is not warranted. 

In reaching the decision the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Disability Rating Based on Unemployability

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training,  and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are   met during the course of the claim.  In this regard, the Veteran's combined     service connected rating is 80 percent from the date of claim, based on peripheral neuropathy of the extremities, diabetes, hearing loss, tinnitus, hypertension, coronary artery disease, and erectile dysfunction.  Disabilities from diabetes constitute a single disability for purposes of 38 C.F.R. § 4.16(a), and combine to at least 60 percent.  

The evidence reflects the Veteran last worked as a corporate security officer in 2006 where he had worked part time for 18 years.  He has a high school education with   a few college credits, and reported prior work history as a mechanic, liquor store owner, and car wash owner.  During his hearing, he testified that his heart condition causes him to tire easily, that he has decreased strength and numbness in his hands.  He also has reported that walking and standing are limited due to neuropathy in his lower extremities.  

The Board acknowledges that the VA examiner in 2015 indicated the Veteran    should be able to work in a sedentary position or light duty position doing desk   work, typing, filing, making phone calls and answering phones, etc.  However, the Board questions whether the Veteran's upper extremity neuropathy and compensable hearing loss would routinely permit such actions such that gainful employment could be maintained.  Likewise, his lower extremity neuropathy would impact his ability to walk and stand for long periods of time, and fatigue from his heart condition further impacts such ability.  

Responsibility for the ultimate TDIU determination is on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After review of the evidence and after resolving all doubt in favor of the Veteran, the Board finds that the combined effects of the Veteran's service connected disabilities as likely as not render the Veteran unable to obtain or maintain gainful employment, consistent with his education level and occupational history.  Accordingly, the claim for a TDIU is granted. 


ORDER

A rating higher than 30 percent for right hand peripheral neuropathy is denied.

A rating higher than 20 percent for left hand peripheral neuropathy is denied.

A rating higher than 10 percent for peripheral diabetic neuropathy of the right lower extremity is denied. 

A rating higher than 10 percent for peripheral diabetic neuropathy of the left lower extremity is denied. 

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran seeks a disability rating higher than 10 percent for his service-connected coronary artery disease.  In statements and at his hearing, the Veteran's representative noted that a stress test for METs (metabolic equivalent) testing was not administered to the Veteran as part of his January 2015 VA heart examination.  Instead, an interview-based METs test was used, and he requests a new VA medical examination in order for a stress test to be performed.  The Rating Schedule indicates that a stress test must be performed to make a laboratory determination of METs in order to appropriately evaluate a veteran's heart condition.  In so doing, the Rating Schedule has provided for a narrow exception for when such testing should not be employed, such as medical reasons.  There is no medical reason given as to why the VA examiner did not administer a stress test to the Veteran; in fact, the examiner noted that there was no medical contraindication for not performing METs testing.  In order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, the Board finds a new VA heart examination, which includes a stress test, is warranted. 

Relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Schedule the Veteran for a VA heart examination         to assess the current level of severity of his service-connected coronary artery disease.  The Veteran's claims folder should also be reviewed.  All indicated tests and studies, including METs testing, should be completed,    and all relevant clinical findings reported.  If such testing is deemed unnecessary or contraindicated, the examiner must specifically state why the testing will not be accomplished.  The examiner should identify all symptoms attributable to the Veteran's service-connected coronary artery disease. 

3.  After undertaking the development above and          any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and        his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


